Citation Nr: 1426952	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-08 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased initial evaluation for ulcerative colitis evaluated as 10 percent disabling from December 1, 2006, and 60 percent disabling from March 9, 2012. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1983 to November 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from the initial November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which assigned a 10 percent evaluation for ulcerative colitis effective December 1, 2006, the day following the Veteran's separation from service.  

In June 2012, during the course of the appeal, the RO granted service connection for allergic rhinitis, which was also on appeal.  Therefore, the appeal for entitlement to service connection is no longer before the Board.  

The Veteran testified at a video conference hearing which was chaired by the undersigned Veterans Law Judge (VLJ) in May 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

This matter, among others, was previously remanded by the Board in September 2011 for further procedural and evidentiary development.  As will be further discussed below, there was substantial compliance with the Board's September 2011 remand directives. 

In a June 2012 rating decision, the VA Appeals Management Center (AMC) increased the evaluation assigned for the Veteran's ulcerative colitis from 10 percent to 60 percent, effective from March 9, 2012.  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).



FINDINGS OF FACT

1.  From December 1, 2006 to February 23, 2009, the Veteran's ulcerative colitis was productive of complaints of flare ups consisting of diarrhea and bloody stool, recurring every few years; the evidence demonstrates no more than moderate ulcerative colitis.

2.  From February 24, 2009 to February 9, 2012, the Veteran's ulcerative colitis was productive of complaints of flare ups consisting of diarrhea and bloody stool, recurring every few months, thus more nearly approximating moderately severe ulcerative colitis with frequent exacerbations; severe or pronounced disability is not shown.

3.  From February 10, 2012, the Veteran's ulcerative colitis is productive of complaints of attacks seven or more times per year including ones leading to vitamin deficiency and requiring hospitalization; the evidence shows severe ulcerative colitis with numerous attacks a year.  

4.  From February 10, 2012, pronounced ulcerative colitis resulting in malnutrition, health only fair during remissions, general debility, or serious complication such as liver abscess has not been shown. 


CONCLUSIONS OF LAW

1.  Prior to February 24, 2009, the criteria for a higher initial rating for ulcerative colitis, evaluated as 10 percent disabling, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.113 4.114, Diagnostic Code 7323 (2013).

2.  The criteria for a disability rating of 30 percent, but not higher, effective February 24, 2009 through February 9, 2012, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.113, 4.114, Diagnostic Code 7323 (2013). 

3.  The criteria for a disability rating of 60 percent, but not higher, effective February 10, 2012, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.113, 4.114, Diagnostic Code 7323 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In March 2007, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for ulcerative colitis.  Service connection was subsequently granted in November 2007 and the Veteran appealed the initial 10 percent rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records and private treatment records have been associated with the claims file.  In September 2011, the Board remanded this claim based on the possibility of outstanding private treatment records.  Notice was sent to the Veteran, who replied that he had no further outstanding private treatment records and that he wished to proceed with adjudication of the appeal.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran was medically evaluated in conjunction with his claim in October 2007, and also in March 2012 in accordance with the September 2011 Board Remand.  See Stegall, supra.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and provided sufficient information to allow the Board to render an informed decision.  The evidence of record does not show that the disability has changed since the 2012 examination, nor has the Veteran or his representative made any argument as to an increase in symptoms.  The Board finds the examinations of record to be adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran testified before the undersigned Veterans Law Judge in May 2011.  With respect to the aforementioned hearings, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran reported that his treatment following service was through private facilities.  Following the Board hearing, the case was remanded in order to obtain additional private treatment records and to afford the Veteran another VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased initial evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Therefore, the Board will determine whether further staged evaluations are warranted. 

The Board notes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. §§ 4.14 and 4.113 (2013). 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2013). 

The Veteran is currently assigned a 10 percent evaluation for ulcerative colitis from December 1, 2006 to March 9, 2012, and 60 percent thereafter, under the criteria of Diagnostic Code 7323, pertaining to ulcerative colitis.  This is the most appropriate code because the Veteran has been diagnosed with ulcerative colitis and his symptoms fit within the disability picture described by the ratings.  Diagnostic Code 7323 provides for a 10 percent evaluation for moderate ulcerative colitis with infrequent exacerbations.  A 30 percent evaluation requires moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent evaluation is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition and health only fair during remissions.  A 100 percent evaluation is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility or with serious complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323 (2013).

In November 2006, the Veteran was seen for abdominal pain, and admitted to Kaiser Permanente's Fontana Medical Center Emergency Services for acute increased bloody diarrhea.  Diagnostic imaging showed there was a 4 mm low density lesion in the liver, probably benign; and mild wall thickening was reported in the distal left colon.  The bowel gas pattern was shown to be normal.  The Veteran stated he had not had a flare up for the past few years, possibly five years according to clinician's report, but he currently had crampy abdominal pain and diarrhea for the past week.  He described the pain as intermittent up until he entered the hospital due to a large bloody bowel movement and severe abdominal cramping.  He stated he had flare ups like that three times in the past.  He denied fever, chills, nausea and vomiting.  The clinician noted that at its maximum the severity of the Veteran's abdominal pain was described as "moderate."  By the time of discharge, he had no more pain or diarrhea.  He also did not have any nausea or vomiting.  
 
The Veteran received a colonoscopy in January 2007 at Kaiser Permanente.  There was evidence of ulcerative colitis in the descending colon.  The mucosa appeared edematous and erythematous.  There were innumerable polyps found in the colon that were biopsied.  The biopsies showed active colitis, but no evidence of significant abnormality or dysplasia. 

The Veteran was seen for a VA examination in October 2007.  The Veteran presented with a history of diarrhea, but not nausea, vomiting, constipation, indigestion, heartburn, abdominal swelling, fecal incontinence, or regurgitation.  The Veteran reported the last flare up was in October 2006 with symptoms of abdominal cramps and bloody stools.  The Veteran reported that the symptoms were controlled with medication and the disease was currently stable, and response to treatment was good.

In March 2008, the Veteran underwent a colonoscopy.  Biopsies ruled out dysplasia.  There was evidence of mild colitis in the rectum, descending colon and sigmoid.  The mucosa appeared erythematous.  The transverse and ascending colon were normal.  A diminutive sessile polyp was removed.  

In the Veteran's February 2009 VA Form 9, he stated his condition fell between moderate and severe due to frequent exacerbations of various levels from moderate to severe that were controlled by rest and prescribed medication, but did not always require hospitalization.  He contended that moderately severe was the best level to describe his attacks.  

The Veteran was seen by a Dr. L.G.K. at VMG Franklin Gastroenterology in July 2010.  He had a flare up two months prior and was put on prednisone, which he responded well to.  However once he stopped the medication his symptoms returned.  

In November 2010, the Veteran's physician at VMG Franklin Gastroenterology stated that the Veteran needed several courses of prednisone that year despite a high dose mesalamine therapy.  He noted when the Veteran is off prednisone he still gets intermittent flares with occasional blood.  There was no abdominal pain.  The clinician further stated that he felt that the Veteran's symptoms had escalated to the point where he needed another medication to keep him in remission.  

The Veteran testified at a Board hearing in May 2011.  During this hearing he contended that his symptoms had worsened since his October 2007 VA examination.  He noted that at that point he required medication to keep his colitis in remission.  He stated that he had exacerbations that led to constant cramping and a decrease in appetite.  Medication helped him but he still experienced pain and bloody stools.  He stated he experienced exacerbations 3 or more times per week during a flare up that involved diarrhea occurring anywhere from a couple to multiple times per day, which rendered him incapacitated.  He stated that his colitis interrupted his work flow because he constantly had to use the restroom and watch his diet.  At its worst he stated he would be doubled in over in pain and experience frequent bowel movements.  He stated he was currently unemployed due to his last employer downsizing.  He reported he was experiencing flare ups six times a year, which required prednisone.  He also reported having pain all the time, which increased during a flare up and required prednisone to bring it back down.  The Veteran stated he was eating enough food, but had to watch what he ate, including dairy.  

In February 2012, the Veteran was seen at St. Joseph's Hospital for weakness and dizziness.  He had a colonoscopy, which indicated inflammation characterized by edema, erythema and friability found in a continuous and circumferential pattern from the rectum to the sigmoid colon that was mild in severity.  There were also extensive pseduopolyps.  Two non-bleeding duodenal ulcers were found during an endoscopy, along with gastritis, esophagitis, a hiatal hernia, and a non-obstructing Shatzki ring.  The Veteran was diagnosed with acute blood loss anemia due to an upper gastrointestinal bleed due to abdominal ulcers due to anti-inflammatory drug use.  He also presented with Vitamin D deficiency and mild proctosis.  

In March 2012, the Veteran was afforded a VA examination to determine the current severity of his colitis.  The examiner noted that the Veteran took daily medication.  Symptoms included diarrhea, anemia, and abdominal discomfort.  The examiner noted frequent episodes of bowel disturbance with abdominal distress consisting of loose stools, bloody stools, and discomfort in the abdomen.  The examiner also noted the Veteran had over 7 attacks in the last twelve months.  The Veteran did not have weight loss attributable to his condition and did not have malnutrition or serious complications such as health fair only in remission, general debility or serious complication such as liver abscess.  The doctor also noted the Veteran's gastritis of the antrum and non-bleeding duodenal ulcers found in February.  The examiner noted the Veteran's condition impacted his ability to work in that the Veteran stated when flare ups occur he is unable to work due to a need to increase medication, watch his diet more closely, and be close to a restroom.  He also required hospitalization in February due to weakness and anemia.  

Prior to the February 24, 2009 VA Form 9,  the Veteran's service-connected ulcerative colitis has been shown to be manifested by moderate symptoms with infrequent flare ups.  In his October 2007 examination he reported his last flare up had been a year ago and that his disease was stable; prior to that he had only ever had three other flare ups.  In 2008 the Veteran was seen for a routine colonoscopy, and not due to any complaints of a flare up.  It was not until his 2009 VA Form 9 that the Veteran asserted his disease had increased in severity.  Prior to that date, the evidence did not reflect a disability picture that more nearly approximated moderately severe with frequent exacerbations as he only had a few exacerbations.  

The Veteran contended in his February 2009 Form 9 that his condition fell between moderate and severe due to frequent exacerbations of various levels from moderate to severe that did not always require hospitalization.  He contended that moderately severe was the best level to describe his attacks.  These contentions were confirmed by information in a clinician's report in 2010 indicating that the manifestations had escalated and that the symptoms returned when medications were stopped.  Thus, the evidence indicates that starting February 24, 2009, the date of receipt of the VA Form 9, that the Veteran's disability picture, based on the symptoms manifested and the frequency and severity thereof, more nearly approximated moderately severe, with frequent exacerbations.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  However, prior to February 10, 2012, the evidence did not show that the disability picture was severe and manifested by numerous attacks a year and malnutrition with the health only fair during remissions.  There is no indication in the evidence of record, including the Veteran's statements, that he was malnourished or that his health was only fair during remissions.  In addition, the evidence does not show that the Veteran experienced anemia and general debility or a serious complication such as a liver abscess.  Accordingly, higher ratings than 10 percent prior to February 24, 2009 and in excess of 30 percent, from February 24, 2009 to February 9, 2012, are not warranted.  

As of the February 10, 2012 hospital admission, there was probative evidence that the Veteran's disability had further increased in severity.  The Veteran was admitted to the hospital and diagnosed with acute blood loss anemia due to an upper gastrointestinal bleed.  It is noted that the RO granted a separate 30 percent rating for anemia in a June 2012 Rating Decision.  The Veteran also presented with Vitamin D deficiency and mild proctosis.  The March 2012 examiner noted that the source of blood loss during the hospitalization was felt to be from the stomach as well as the ulcerative colitis.  This is the first evidence that more nearly approximates the criteria for 60 percent rating.  While the March 2012 VA examiner assessed the overall disability level as moderately severe in nature, the examiner also noted that the disease process is chronic and does not remit even with use of known oral medication and use of enema for flare up.  The RO determined that the manifestations shown on the examination more nearly approximated a severe disability picture.  The Board further finds that manifestations more nearly approximating severe were first demonstrated as of the February 9, 2012 hospitalization, therefore, a 60 percent rating is warranted as of February 10, 2012.    

Symptoms at the March 2012 examination included diarrhea, anemia, and adnominal discomfort.  The examiner noted frequent episodes of bowel disturbance with abdominal distress.  The examiner also noted the Veteran had had over 7 attacks in the last twelve months.  However, the examiner noted that the Veteran did not have weight loss attributable to his condition and did not have malnutrition or serious complications such as health fair only in remission, general debility or serious complication such as liver abscess.  Therefore, the Veteran's colitis does not meet the criteria for the 100 percent rating.  See Fenderson, supra; 38 C.F.R. § 4.114, Diagnostic Code 7323 (2013).

Given that the Veteran's complaints include diarrhea and abdominal distress, the Board has considered whether it is more appropriate to rate the Veteran's disability symptoms under Diagnostic Code 7319, however, as noted above, the Veteran's disability picture, based on the diagnosis and manifestations, is most appropriately rated under Diagnostic Code 7323.  While proctosis was diagnosed, neither impairment of sphincter control, stricture of the rectum and anus, nor a prolapsce of the rectum and fistula in ano are shown such that the diagnostic criteria set forth in Codes 7332 to 7335 would be applicable.  Furthermore, the Veteran has been diagnosed as having gastritis, pseudopolyps, duodenal ulcers, esophagitis and a hiatal hernia.  However, the evidence does not show that the Veteran has an esophageal stricture such that a rating pursuant to Diagnostic Codes 7203 to 7205 would be warranted.  With respect to the other diagnosed disorders, ratings under Diagnostic Codes 7301 to 7329 will not be combined with each other.  Pursuant to the applicable criteria, a single rating will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2013).  In this case, elevation to the next higher ratings is not warranted as the overall disability picture more nearly approximates 10 percent, but no higher, prior to February 24, 2009, 30 percent from February 24, 2009 to February 9, 2012, but no higher, and 60 percent, but no higher, from February 10, 2012.   

The Board has considered the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing diarrhea, pain, and stomach cramps, and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  His statements have been considered in assigning the disability ratings.  However, the evidence of record, including his statements, does not show that higher ratings are warranted beyond the staged ratings assigned above.  The benefit of the doubt rule has been applied where applicable.  

However, the Board finds that the weight of the evidence is against a rating in excess of 10 percent prior to February 24, 2009, a rating in excess of 30 percent from February 24, 2009 to February 9, 2012, and a rating in excess of 60 percent after February 10, 2012.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration of Ulcerative Colitis

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected ulcerative colitis is contemplated and reasonably described by the rating criteria under Diagnostic Code 7323.  See 38 C.F.R. § 4.114 (2013).  In this regard, the Veteran's ulcerative colitis is currently manifested by severe symptoms with numerous attacks a year, and was previously manifested by moderate symptoms from December 2006 through February 2009, and moderately severe symptoms with frequent exacerbations from February 2009 to February 2012.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 7323 and contemplates the Veteran's industrial impairment.  

In sum, the Board finds that a comparison of the Veteran's ulcerative colitis with the schedular criteria for both disabilities does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  During the May 2011 hearing the Veteran stated he was not then employed, but indicated that it was due his company downsizing.  In this case, the Veteran, has not argued and the record does not otherwise reflect that his disability renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

	(CONTINUED ON NEXT PAGE)



ORDER

Prior to February 24, 2009, entitlement to an initial rating in excess of 10 percent for ulcerative colitis is denied. 

From February 24, 2009, through February 9, 2012, entitlement to a rating of 30 percent for ulcerative colitis is granted.

Since February 10, 2012, entitlement to a rating of 60 percent, but no higher, for ulcerative colitis is granted. 




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


